Citation Nr: 0103787	
Decision Date: 02/07/01    Archive Date: 02/15/01	

DOCKET NO.  99-22 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for urinary tract 
infection, based on disagreement with an initial rating 
decision.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





REMAND

The veteran had periods of active service from October 1984 
to September 1988 and from February 1989 to January 1991.

Service connection for a urinary tract infection was granted 
by rating decision dated in August 1994 and a noncompensable 
evaluation was assigned, effective January 25, 1991.

During the course of the veteran's appeal, the regulations 
pertaining to urinary tract infection were revised.  The U. 
S. Court of Appeals for Veterans Claims (Court) has held that 
when the regulations concerning entitlement to an increased 
rating undergo a substantive change during the course of an 
appeal, the veteran is entitled to resolution of her claim 
under the criteria which are more favorable.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the old rating criteria, Diagnostic Code 7527 provided 
that urinary tract infection was to be evaluated as chronic 
cystitis under Diagnostic Code 7512, in accordance with 
resulting functional disturbance of the bladder.  Under that 
code, a 0 percent evaluation was warranted for chronic 
cystitis of a mild degree.  A 10 percent evaluation was 
assigned for moderate chronic cystitis with pyuria and 
diurnal and nocturnal frequency.  A 20 percent evaluation 
contemplated moderately severe cystitis with diurnal and 
nocturnal frequency with pain and tenesmus.  A 40 percent 
evaluation required severe cystitis with urination at 
intervals of 1 hour or less and a contracted bladder.  
38 C.F.R. § 4.115a, Diagnostic Code 7512 (prior to October 8, 
1994).

Under the new rating criteria, Diagnostic Code 7512 provides 
that chronic cystitis, including interstitial and all 
etiologies, infectious and noninfectious, will be rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  38 C.F.R. § 4.115a, Diagnostic Code 7527.  The 
criteria relating to urinary tract infections provide that a 
10 percent rating is assigned where long-term drug therapy, 
1-2 hospitalizations per year, and/or intermittent intensive 
management is required.  A 30 percent rating contemplates 
recurrent symptomatic infection requiring drainage/frequent 
hospitalization (greater than 2 times a year), and/or 
requiring continuous intensive management.  38 C.F.R. 
§ 4.115a.

In her substantive appeal dated in October 1999, the veteran 
indicated that additional medical data would be submitted in 
support her claim for a compensable evaluation for her 
urinary tract condition.  However, there is no medical 
evidence of record subsequent to that date.

A review of the evidence of record discloses the veteran has 
not been accorded a rating examination for her urinary tract 
infection since the early 1990's.  VA has a duty to assist 
her in the development of facts pertinent to her claim.  
38 U.S.C.A. § 5107(a).  The Court has held that the duty to 
assist a veteran in obtaining and developing available facts 
and evidence to support a claim is neither optional nor 
discretionary and includes obtaining adequate VA examination.  
Littke v. Derwinski, 1 Vet. App. 90 (1990).  The fulfillment 
of the statutory duty to assist includes conducting a 
thorough and contemporaneous medical examination, one which 
takes into account the records of prior medical treatment, so 
that the evaluation on the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  There is no pertinent medical evidence of record 
since the early 1990's.

Accordingly, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to her claim, the 
case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that she identify all medical 
care providers, VA and private, who have 
treated her since 1991 for a urinary 
tract infection.  After securing any 
necessary authorization, the RO should 
obtain copies of all records not already 
in the claims file, including any reports 
of any pertinent treatment from the VA 
Outpatient Clinic, Pensacola, Florida.  
Any records received should be associated 
with the claims folder.

2.  The veteran should be afforded an 
appropriate to determine the current 
nature and severity of her service-
connected urinary tract infection.  Any 
indicated studies or tests should be 
conducted.  A complete medical history 
should be provided.  Notation is to be 
made as to what, if any, drug therapy 
regimen the appellant is on and the 
physician should indicate whether or not 
the veteran requires any type of 
management for her symptoms.

3.  Thereafter, the RO should review all 
the evidence and specifically consider 
whether the new criteria are more 
favorable to the veteran than the 
criteria in effect prior to 1994.  The 
criteria more favorable to her should 
then be utilized.  The RO should also 
give consideration to the provisions of 
38 C.F.R. §3.321(b)(1) (2000) pertaining 
to extraschedular consideration.

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, she and her representative should 
be provided with an appropriate supplemental statement of the 
case which must contain all rules and laws and regulations.  
After allowing her an appropriate time for response, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this REMAND, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.  
She is to be advised that the requested examination is 
necessary to evaluate her claim, and that her failure to 
report for that examination without good cause could result 
in the denial of her claim.  38 C.F.R. § 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


